Accepting the hearing court’s findings of credibility (see, People v Prochilo, 41 NY2d 759, 761), defendant has failed to carry his burden of demonstrating (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833) that the first officer’s stationhouse identification of him, while he was unrestrained and not at that point a suspect, was somehow prompted or other than inadvertent, and therefore suppressible as a suggestive police identification procedure (see, People v Acosta, 181 AD2d 577, lv denied 79 NY2d 1045; People v Sanders, 176 AD2d 477, lv denied 79 NY2d 831). In any event, the subsequent *274lineup identification by another officer was valid regardless of the validity of the first identification (People v Washington, 160 AD2d 205, lv denied 76 NY2d 798, 992), and there was ample independent source for the in-court identifications by both officers. We have considered defendant’s other claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli and Tom, JJ.